Exhibit HALLMARK CHANNEL AND MARTHA STEWART LIVING OMNIMEDIA FORM STRATEGIC ALLIANCE TO CREATE LIFESTYLE PROGRAMMING Original Episodes of “The Martha Stewart Show” Move Exclusively to Hallmark Channel As Anchor of Network’s Daytime Lineup Beginning September 2010 Agreement Brings Together Two Leading Lifestyle Brands STUDIO CITY, Calif and NEW YORK – Hallmark Channel today announced a multi-year strategic partnership with Martha Stewart Living Omnimedia, Inc. (MSLO) (NYSE: MSO) to exclusively televise original episodes of the Emmy™ Award-winning, popular daytime home and lifestyle series “The Martha Stewart Show” on Hallmark Channel beginning September 2010. Hallmark Channel is a cable television network owned and operated by a subsidiary of Crown Media Holdings, Inc. (NASDAQ: CRWN). Announcement of the partnership was made today by Bill Abbott, President and CEO, Hallmark Channels, and Charles A. Koppelman, Executive Chairman of MSLO. As part of the agreement, MSLO will also develop a range of new and original series and prime time specials that will complement Hallmark Channel’s current schedule of popular original movies, movies from the acclaimed “Hallmark Hall of Fame” library collection, specials and classic television series. In 2010 the network will produce 24 original movies. Beginning in the fall, Mondays through Fridays, “The Martha Stewart Show,” will be presented 10-11 a.m. (ET/PT), kicking off a two-and-half-hour block of original Martha Stewart programming.The flagship how-to series will continue to be filmed in New York City with a live studio audience, informing and inspiring viewers on subjects from cooking and entertaining to crafting and gardening. Encore performances of the daily show will also be presented on the network. Following “The Martha Stewart Show,” from 11 a.m. – 12:30 p.m. (ET/PT) each weekday, Hallmark Channel will present exclusive original programming currently in development at MSLO that will feature a portfolio of creative content for which the Martha Stewart brand is known and which will showcase experts and personalities from within MSLO. Additionally, MSLO will develop numerous holiday and interview specials for prime time on the network. “This is a match made in TV heaven. We couldn’t be more excited about welcoming Martha Stewart to the Hallmark Channel family.She is the undisputed leader in cooking, home décor, design and gardening, and ‘The Martha Stewart Show’ is the kind of high-quality, programming that celebrates life, exemplifying Hallmark Channel and the Hallmark brand,” said Mr. Abbott. “We believe the creative programming, branding and advertising opportunities this partnership presents are limitless. As these properties join our already strong lineup which includes a full slate of original movies, our viewers, distributors and advertisers will continue to see in Hallmark Channel a destination like no other.” Mr.
